UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1958



OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY,

                                              Plaintiff - Appellee,

          versus


O. LARRY WOODHOUSE,

                                              Defendant - Appellant,

          and


SHARP, MICHAEL, OUTTEN & GRAHAM, L.L.P.;
STARKEY SHARP; SHOT D. INCORPORATED; WALNUT
RANCH, INCORPORATED,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-97-23-2-BO, CA-97-42-BO-2)


Submitted:   February 8, 2000          Decided:     February 22, 2000


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
O. Larry Woodhouse, Appellant Pro Se. Roy Herman Michaux, Jr.,
PERRY, PATRICK, FARMER & MICHAUX, P.A., Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     O. Larry Woodhouse appeals the district court’s order granting

summary judgment to Old Republic National Title Insuance Company.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Old Republic Nat’l Title Ins. v. Wood-

house, et al., Nos. CA-97-23-2-BO; CA-97-42-BO-2 (E.D.N.C. June 16,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2